Case 0:20-cv-62334-RKA Document 1 Entered on FLSD Docket 11/17/2020 Page 1 of 24




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                           CASE NO.

   APPLE CORPS LIMITED AND SUBAFILMS
   LIMITED,

                   Plaintiffs,
   vs.

   THE INDIVIDUALS, PARTNERSHIPS AND
   UNINCORPORATED ASSOCIATIONS
   IDENTIFIED ON SCHEDULE “A,”

                   Defendants.
                                                          /

                  COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

         Plaintiffs, Apple Corps Limited and Subafilms Limited (“Plaintiffs”) hereby sue

  Defendants, the Individuals, Partnerships, and Unincorporated Associations Identified on

  Schedule “A” (collectively “Defendants”). Defendants are promoting, selling, offering for sale and

  distributing goods bearing counterfeits and confusingly similar imitations of Plaintiffs’ respective

  trademarks within this district through fully interactive commercial Internet websites and various

  Internet based e-commerce stores operating under their domain names or seller identities set forth

  on Schedule “A” (the “Subject Domain Names and Seller IDs”). In support of their claims,

  Plaintiffs allege as follows:

                                    JURISDICTION AND VENUE

         1.      This is an action for federal trademark counterfeiting and infringement, false

  designation of origin, common law unfair competition, and common law trademark infringement

  pursuant to 15 U.S.C. §§ 1114, 1116, and 1125(a), and The All Writs Act, 28 U.S.C. § 1651(a),

  and Florida’s common law. Accordingly, this Court has subject matter jurisdiction over this action
Case 0:20-cv-62334-RKA Document 1 Entered on FLSD Docket 11/17/2020 Page 2 of 24




  pursuant to 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331 and 1338. This Court has supplemental

  jurisdiction pursuant to 28 U.S.C. § 1367 over Plaintiffs’ state law claims because those claims are

  so related to the federal claims that they form part of the same case or controversy.

          2.       Defendants are subject to personal jurisdiction in this district, because they direct

  business activities toward and conduct business with consumers throughout the United States,

  including within the State of Florida and this district, through at least, the fully interactive

  commercial Internet websites and Internet based e-commerce stores accessible in Florida and

  operating under the Subject Domain Names and Seller IDs.

          3.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391 since Defendants are,

  upon information and belief, aliens who are engaged in infringing activities and causing harm

  within this district by advertising, offering to sell, selling, and/or shipping infringing products into

  this district.

                                           THE PLAINTIFFS

          4.       Plaintiff, Apple Corps Limited (“Apple Corps”), is an incorporated limited

  company organized under the laws of the United Kingdom with its principal place of business

  located in London, United Kingdom. Apple Corps is owned by the former members of The Beatles

  and, where applicable, their successors and its principal activities are the promotion, marketing,

  and policing of the products and rights of The Beatles, such as merchandising rights and audio and

  audio-visual content. Apple Corps owns the exclusive right by assignment from The Beatles to all

  merchandising rights of the Beatles and all other intangible rights in the name “The Beatles.”

          5.       Plaintiff, Subafilms Limited (“Subafilms”), is an associated company of Apple

  Corps Limited, with its principal place of business located in London, United Kingdom. Subafilms

  is owned by Apple Corps, the former members of The Beatles and, where applicable, their




                                                     2
Case 0:20-cv-62334-RKA Document 1 Entered on FLSD Docket 11/17/2020 Page 3 of 24




  successors. Subafilms’ principal asset is the rights in respect of the cartoon film made in 1967

  called “Yellow Submarine.”

          6.      Plaintiffs are engaged in the development, manufacture, promotion, distribution,

  and sale in interstate commerce, throughout the United States, including within this district, of a

  variety of quality goods, using multiple common law and federally registered trademarks,

  including those discussed in Paragraphs 18 and 27 below.

          7.      Plaintiffs’ trademarked goods are advertised, offered for sale, and sold within the

  State of Florida, including this district. Defendants, through the sale and offer to sell counterfeit

  and infringing versions of Plaintiffs’ respective branded products, are directly, and unfairly,

  competing with Plaintiffs’ economic interests in the State of Florida and causing Plaintiffs harm

  within this jurisdiction.

          8.      Like many other famous trademark owners, Plaintiffs suffer ongoing daily and

  sustained violations of their respective trademark rights at the hands of counterfeiters and

  infringers, such as Defendants herein, who wrongfully reproduce and counterfeit Plaintiffs’

  individual trademarks for the twin purposes of (i) duping and confusing the consuming public and

  (ii) earning substantial profits across their websites and e-commerce stores.

          9.      In order to combat the indivisible harm caused by the combined actions of

  Defendants, Plaintiffs expend significant resources in connection with trademark enforcement

  efforts. The exponential growth of counterfeiting over the Internet has created an environment that

  requires companies, such as Plaintiffs, to expend significant time and money across a wide

  spectrum of efforts in order to protect both consumers and themselves from the ill effects of

  confusion and the erosion of the goodwill connected to Plaintiffs’ respective brands.




                                                   3
Case 0:20-cv-62334-RKA Document 1 Entered on FLSD Docket 11/17/2020 Page 4 of 24




                                        THE DEFENDANTS

         10.     Defendants are individuals and/or business entities of unknown makeup, each of

  whom, upon information and belief, either reside and/or operate in foreign jurisdictions,

  redistribute products from the same or similar sources in those locations, and/or ship their goods

  from the same or similar sources in those locations to shipping and fulfillment centers within the

  United States to redistribute their products from those locations. Defendants have the capacity to

  be sued pursuant to Federal Rule of Civil Procedure 17(b). Defendants target their business

  activities toward consumers throughout the United States, including within this district, through

  the simultaneous operation of, at least, interactive commercial Internet websites under the Subject

  Domain Names or Internet based e-commerce stores via Internet marketplace websites under the

  Seller IDs.

         11.     Defendants use aliases in connection with the operation of their businesses,

  including but not limited to those identified by the same Defendant Number on Schedule “A.”

         12.     Defendants are the past and present controlling forces behind the sale of products

  bearing and/or using counterfeits and infringements of Plaintiffs’ individual trademarks as

  described herein operating and using at least the Subject Domain Names and Seller IDs.

         13.     Defendants directly engage in unfair competition with Plaintiffs by advertising,

  offering for sale, and selling goods, bearing counterfeits and infringements of one or more of

  Plaintiffs’ individual trademarks to consumers within the United States and this district through

  the fully interactive, commercial Internet websites and Internet based e-commerce stores using, at

  least, the Subject Domain Names and Seller IDs, as well as additional names, domain names,

  websites, e-commerce stores or seller identification aliases not yet known to Plaintiffs. Defendants

  have purposefully directed some portion of their illegal activities towards consumers in the State




                                                   4
Case 0:20-cv-62334-RKA Document 1 Entered on FLSD Docket 11/17/2020 Page 5 of 24




  of Florida through the advertisement, offer to sell, sale, and/or shipment of counterfeit and

  infringing goods into the State.

          14.     Defendants have registered, established or purchased, and maintained their Subject

  Domain Names and Seller IDs. Defendants may have engaged in fraudulent conduct with respect

  to the registration of the Subject Domain Names and Seller IDs by providing false and/or

  misleading information to the registrars and/or to the Internet based e-commerce platforms where

  they offer for sale and/or sell, during the registration or maintenance process related to their

  respective Subject Domain Name and Seller ID. Upon information and belief, some Defendants

  have registered and/or maintained some of the Subject Domain Names and Seller IDs for the sole

  purpose of engaging in illegal counterfeiting activities.

          15.     Defendants will likely continue to register or acquire new domain names and seller

  identification aliases for the purpose of selling and offering for sale goods bearing counterfeit and

  confusingly similar imitations of one or more of Plaintiffs’ trademarks unless preliminarily and

  permanently enjoined.

          16.     Defendants use their Internet-based businesses to infringe the intellectual property

  rights of Plaintiffs.

          17.     Defendants’ business names, i.e., the Subject Domain Names and Seller IDs,

  associated payment accounts, and any other alias domain names and seller identification names

  used in connection with the sale of counterfeit and infringing goods bearing one or more of

  Plaintiffs’ trademarks are essential components of Defendants’ online activities and are one of the

  means by which Defendants further their counterfeiting and infringing scheme and cause harm to

  Plaintiffs. Moreover, Defendants are using Plaintiffs’ respective famous names and trademarks to

  drive Internet consumer traffic to their websites and e-commerce stores operating under the Subject




                                                    5
Case 0:20-cv-62334-RKA Document 1 Entered on FLSD Docket 11/17/2020 Page 6 of 24




  Domain Names and Seller IDs, thereby increasing the value of the Subject Domain Names and

  Seller IDs and decreasing the size and value of Plaintiffs’ legitimate marketplace at Plaintiffs’

  expense.

                             COMMON FACTUAL ALLEGATIONS

         Apple Corp’s Business and Trademark Rights

         18.     Apple Corps is the owner of all rights in and to the following trademarks, which

  are valid and registered on the Principal Register of the United States Patent and Trademark Office

  (collectively, the “BEATLES Marks”):


                         Registration
 Trademark                                Registration Date                  Class(es) / Good(s)
                          Number

                                                               IC 016 – Posters, pictures, photographic prints,
                                                               picture postcards, calendars.
THE BEATLES                1,752,120      February 16, 1993
                                                               IC 025 - Headwear, sweatshirts, t-shirts, shirts.
                                                               IC 009 - Computer keyboard accessories,
                                                               namely mouse pads; phonograph records
                                                               featuring music, gramophone records featuring
                                                               music; audio compact discs featuring music;
                                                               downloadable audio and video recordings
                                                               featuring music; prerecorded digital versatile
                                                               compact discs, featuring music, films of
                                                               musicians, caricatures, cartoons or animation;
                                                               musical juke boxes; gramophone players; boxes
  BEATLES                  4,373,956         July 30, 2013     and cases specially adapted for holding
                                                               gramophone records.

                                                               IC 014 - Jewelry; horological and chronometric
                                                               instruments, namely, watches and clocks; cuff
                                                               links, bracelets, pendants, trinkets being
                                                               jewelry, charms being jewelry, ornamental pins.

                                                               IC 016 - Posters; books on the subject of the
                                                               entertainment industry, and biographies; song



                                                  6
Case 0:20-cv-62334-RKA Document 1 Entered on FLSD Docket 11/17/2020 Page 7 of 24




                    Registration
 Trademark                         Registration Date                 Class(es) / Good(s)
                     Number

                                                       books; postcards; greeting cards; calendars;
                                                       prints, namely, photograph prints and pictorial
                                                       prints; note pads, note books; pens; printed sheet
                                                       music; printed paper publications in the nature
                                                       of activity books, and coloring books on the
                                                       subject matter of musicians, animation,
                                                       caricatures, cartoons, fiction and motion picture
                                                       films; books, comic books on the subject of
                                                       music, musicians, caricatures, animation,
                                                       cartoons, fiction and motion picture films;
                                                       comic books; children's activity books; art prints
                                                       and framed art prints; framed and unframed
                                                       pictorial prints, cartoon prints, lithographic
                                                       prints, color prints, paper gift wrap; pen and
                                                       pencil cases; pencil cases.

                                                       IC 018 - Luggage, clutch bags, rucksacks,
                                                       backpacks, umbrellas; bags, namely, handbags,
                                                       shoulder bags, all-purpose sports bags, carry-on
                                                       flight bags, suitcases, school bags, satchels, gym
                                                       bags, tote bags, textile shopping bags.

                                                       IC 020 - Money boxes not of metal; cushions;
                                                       pillows; ornaments, statuettes, figurines, trinket
                                                       boxes and lamps bases made from plastic, resin;
                                                       key rings, key fobs and key chains, not of metal.

                                                       IC 024 - Household linen; bed linen; bed sheets,
                                                       pillowcases, towels.

                                                       IC 025 - Footwear and headgear, namely, hats
                                                       and caps; clothing, namely, shirts, polo shirts, t-
                                                       shirts, sweatshirts; jackets, coats; scarves; neck-
                                                       ties; socks; long-sleeved shirts and long sleeved
                                                       t-shirts; fleece tops; thermal tops; jerseys; tank
                                                       tops; swim wear; slippers; cloth babies' bibs.




                                          7
Case 0:20-cv-62334-RKA Document 1 Entered on FLSD Docket 11/17/2020 Page 8 of 24




  The BEATLES Marks are used in connection with the manufacture and distribution of quality

  goods in the classes identified above. True and correct copies of the Certificates of Registration

  for the BEATLES Marks are attached hereto as Composite Exhibit “1.”

           19.   The BEATLES Marks have been extensively and continuously used in interstate

  commerce to identify and distinguish a variety of quality goods. The BEATLES Marks have been

  in use by Apple Corps since long before the Defendants’ use of counterfeits of the BEATLES

  Marks.

           20.   The BEATLES Marks are symbols of Apple Corps’ quality, reputation and

  enormous goodwill and have never been abandoned.

           21.   The BEATLES Marks are well known and famous. Apple Corps and its licensees

  expends substantial resources in developing, advertising, and otherwise promoting the BEATLES

  Marks. The BEATLES Marks qualify as famous marks as that term is used in 15 U.S.C.

  §1125(c)(1).

           22.   Further, Apple Corps and its licensees extensively use, advertise, and promote the

  BEATLES Marks in the United States in association with the sale of quality goods. Apple Corps

  and its licensees expends significant resources promoting the BEATLES Marks and products

  bearing and/or using the BEATLES Marks on the Internet, and via its official website,

  www.thebeatlesstore.com. Apple Corps’ prominent use of the BEATLES Marks has further

  enhanced the BEATLES Marks’ recognition and fame with members of the consuming public. In

  the last few years alone, Apple Corps has experienced substantial sales of its high quality goods.

           23.   The worldwide popularity of the Beatles musical compositions, musical recordings,

  and the enormous sales of goods bearing and/or using the Beatles’ name, have resulted in the

  widespread recognition of the “Beatles” brand. As a result of Apple Corps’ use, promotion and




                                                  8
Case 0:20-cv-62334-RKA Document 1 Entered on FLSD Docket 11/17/2020 Page 9 of 24




  advertisement of the Beatles brand, members of the consuming public readily identify merchandise

  bearing or sold under the BEATLES Marks as being quality merchandise sponsored and approved

  by Apple Corps.

         24.     Accordingly, the BEATLES Marks are among the most widely recognized

  trademarks in the United States, and the trademarks have achieved substantial secondary meaning

  as identifiers of quality goods.

         25.     Apple Corps’ has carefully monitored and policed the use of the BEATLES Marks

  and has never assigned or licensed the BEATLES Marks to any of the Defendants in this matter.

         26.     Genuine goods bearing and/or using the BEATLES Marks are widely legitimately

  advertised, promoted, and offered for sale by Apple Corps, and its authorized licensees, via the

  Internet. Visibility on the Internet, particularly via Internet search engines such as Google, Yahoo!,

  and Bing has become increasingly important to Apple Corps’ overall marketing and consumer

  education efforts. Thus, Apple Corps expends significant resources on Internet marketing and

  consumer education which allow Apple Corps and its authorized licensees to fairly and

  legitimately educate consumers about the value associated with the BEATLES Marks and the

  goods sold thereunder.

         Subafilms’ Trademark Rights

         27.     Subafilms is the owner of all rights in and to the following trademark, which is

  valid and registered on the Principal Register of the United States Patent and Trademark Office

  (the “YELLOW SUBMARINE Mark”):




                                                    9
Case 0:20-cv-62334-RKA Document 1 Entered on FLSD Docket 11/17/2020 Page 10 of 24




                            Registration
   Trademark                                 Registration Date                 Class(es) / Good(s)
                             Number

                                                              IC 009 - Musical sound and video recordings;
                                                              gramophone records featuring music; audio
                                                              compact discs featuring music; computer
                                                              game software; video game software;
                                                              interactive entertainment software for
                                                              generating games, puzzles, images, musical
                                                              entertainment, visual entertainment or movie
                                                              clips; sunglasses; eyeglass cases; magnets;
                                                              fridge magnets; mouse pads being accessories
                                                              for keyboards; telephone apparatus, namely,
                                                              covers for mobile telephones; straps for
                                                              mobile telephones; and downloadable sound
                                                              and video records featuring music, musicians,
                              3,328,170      November 6, 2007 caricatures, cartoons, animation, movie clips,
                                                              album art or music memorabilia images
                                                              provided over broadcast, communications,
                                                              satellite and computer networks.

                                                                 IC 025 - Shirts; polo shirts; t-shirts; long-
                                                                 sleeved shirts and long-sleeved t-shirts;
                                                                 sweatshirts; jackets; pullovers; vests; scarves;
                                                                 neck-ties; hats; caps; sock; thermal tops;
                                                                 jerseys; sweaters; tank tops; pajamas; clothing
                                                                 for toddlers, infants and babies namely, one
                                                                 piece garments for infants and toddlers, sleep
                                                                 suits, t-shirts and long-sleeved t-shirts.


  The YELLOW SUBMARINE Mark is used in connection with the manufacture and distribution

  of quality goods in the classes also identified above. A true and correct copy of the Certificate of

  Registration for the YELLOW SUBMARINE Mark is attached hereto as Composite Exhibit “2.”

         28.     The YELLOW SUBMARINE Mark has been extensively and continuously used in

  interstate commerce to identify and distinguish a variety of quality goods. The YELLOW

  SUBMARINE Mark has been in use by Subafilms since long before the Defendants’ use of

  counterfeits of the YELLOW SUBMARINE Mark.



                                                  10
Case 0:20-cv-62334-RKA Document 1 Entered on FLSD Docket 11/17/2020 Page 11 of 24




         29.     The YELLOW SUBMARINE Mark is a symbol of Subafilms’ quality, reputation

  and enormous goodwill and has never been abandoned.

         30.     The YELLOW SUBMARINE Mark is well known and famous. Subafilms and its

  licensees expends significant resources developing, advertising, and otherwise promoting the

  YELLOW SUBMARINE Mark. The YELLOW SUBMARINE Mark qualifies as a famous mark

  as that term is used in 15 U.S.C. §1125(c)(1).

         31.     Further, Subafilms and its licensees extensively use, advertise, and promote the

  YELLOW SUBMARINE Mark in the United States in association with the sale of quality goods.

  Subafilms and its licensees expends significant resources promoting the YELLOW SUBMARINE

  Mark and products bearing and/or using the YELLOW SUBMARINE Mark, on the Internet via

  the website, www.thebeatlesstore.com. Subafilms’ prominent use of the YELLOW SUBMARINE

  Mark has further enhanced the YELLOW SUBMARINE Mark’s recognition and fame with

  members of the consuming public.

         32.     As a result of Subafilms’ efforts, members of the consuming public readily identify

  merchandise bearing or sold under the YELLOW SUBMARINE Mark as being quality

  merchandise sponsored and approved by Subafilms.

         33.     Accordingly, the YELLOW SUBMARINE Mark is among the most widely

  recognized trademarks in the United States, and the trademark has achieved substantial secondary

  meaning as an identifier of quality goods.

         34.     Subafilms has carefully monitored and policed the use of the YELLOW

  SUBMARINE Mark and has never assigned or licensed the YELLOW SUBMARINE Mark to any

  of the Defendants in this matter.

         35.     Genuine goods bearing and/or using the YELLOW SUBMARINE Mark are widely




                                                   11
Case 0:20-cv-62334-RKA Document 1 Entered on FLSD Docket 11/17/2020 Page 12 of 24




  legitimately advertised, promoted, and offered for sale by Subafilms through its authorized

  licensees via the Internet. Visibility on the Internet, particularly via Internet search engines such

  as Google, Yahoo!, and Bing has become increasingly important to Subafilms’ overall marketing

  and consumer education efforts. Thus, Subafilms expends significant resources on Internet

  marketing and consumer education which allow Subafilms and its authorized licensees to fairly

  and legitimately educate consumers about the value associated with the YELLOW SUBMARINE

  Mark and the goods sold thereunder.

         Defendants’ Infringing Activities

         36.     Defendants are promoting and advertising, distributing, selling, and/or offering for

  sale goods in interstate commerce bearing counterfeit and confusingly similar imitations of one or

  more of the BEATLES Marks and/or YELLOW SUBMARINE Mark (the “Counterfeit Goods”)

  through at least the commercial Internet websites or Internet based e-commerce stores operating

  under the Subject Domain Names and Seller IDs. Specifically, Defendants are using the BEATLES

  Marks and/or YELLOW SUBMARINE Marks (collectively, “Plaintiffs’ Marks”) to initially

  attract online consumers and drive them to Defendants’ websites and e-commerce stores operating

  under the Subject Domain Names and Seller IDs. Defendants are using virtually identical copies

  of one or more of Plaintiffs’ Marks for different quality goods. Plaintiffs have used their respective

  Marks extensively and continuously before Defendants began offering goods using counterfeit and

  confusingly similar imitations of Plaintiffs’ merchandise.

         37.     Defendants’ Counterfeit Goods are of a quality substantially different than that of

  Plaintiffs’ respective, genuine goods. Defendants are actively using, promoting and otherwise

  advertising, distributing, selling and/or offering for sale substantial quantities of their Counterfeit

  Goods with the knowledge and intent that such goods will be mistaken for Plaintiffs’ genuine




                                                    12
Case 0:20-cv-62334-RKA Document 1 Entered on FLSD Docket 11/17/2020 Page 13 of 24




  quality goods despite Defendants’ knowledge that they are without authority to use Plaintiffs’

  Marks. The net effect of Defendants’ actions is likely to cause confusion of consumers at the time

  of initial interest, sale, and in the post-sale setting, who will believe all of Defendants’ goods

  offered for sale in Defendants’ websites and e-commerce stores are genuine goods originating

  from, associated with, and/or approved by Plaintiffs.

         38.     Defendants advertise their websites and e-commerce stores, including their

  Counterfeit Goods offered for sale, to the consuming public via at least their websites and e-

  commerce stores operating under the Subject Domain Names and Seller IDs. In so advertising

  their websites, stores and goods, Defendants improperly and unlawfully use one or more of

  Plaintiffs’ Marks without Plaintiffs’ permission.

         39.     As part of their overall infringement and counterfeiting scheme, Defendants are,

  upon information and belief, all employing and benefitting from substantially similar advertising

  and marketing strategies based, in large measure, upon an illegal use of counterfeits and

  infringements of Plaintiffs’ Marks. Specifically, Defendants are using counterfeits and

  infringements of at least one of Plaintiffs’ Marks in order to make their websites and e-commerce

  stores selling illegal goods appear more relevant and attractive to consumers searching for both

  Plaintiffs’ and non-Plaintiffs’ goods and information online. By their actions, Defendants are

  contributing to the creation and maintenance of an illegal marketplace operating in parallel to the

  legitimate marketplace for Plaintiffs’ respective genuine goods. Defendants are causing individual,

  concurrent and indivisible harm to Plaintiffs and the consuming public by (i) depriving Plaintiffs

  and other third parties of their right to fairly compete for space within search engine results and

  reducing the visibility of Plaintiffs’ genuine goods on the World Wide Web, and (ii) causing an

  overall degradation of the value of the goodwill associated with Plaintiffs’ Marks.




                                                  13
Case 0:20-cv-62334-RKA Document 1 Entered on FLSD Docket 11/17/2020 Page 14 of 24




         40.     Defendants are concurrently conducting and targeting their counterfeiting and

  infringing activities toward consumers and likely causing unified harm within this district and

  elsewhere throughout the United States. As a result, Defendants are defrauding Plaintiffs and the

  consuming public for Defendants’ own benefit.

         41.     At all times relevant hereto, Defendants in this action had full knowledge of

  Plaintiffs’ respective ownership of Plaintiffs’ Marks, including their respective, exclusive rights to

  use and license such intellectual property and the goodwill associated therewith.

         42.     Defendants’ use of Plaintiffs’ Marks, including the promotion and advertisement,

  reproduction, distribution, sale and offering for sale of their Counterfeit Goods, is without

  Plaintiffs’ consent or authorization.

         43.     Defendants are engaging in the above-described illegal counterfeiting and

  infringing activities knowingly and intentionally or with reckless disregard or willful blindness to

  Plaintiffs’ rights for the purpose of trading on Plaintiffs’ goodwill and reputation. If Defendants’

  intentional counterfeiting and infringing activities are not preliminarily and permanently enjoined

  by this Court, Plaintiffs and the consuming public will continue to be harmed.

         44.     Defendants’ above identified infringing activities are likely to cause confusion,

  deception, and mistake in the minds of consumers before, during and after the time of purchase.

  Moreover, Defendants’ wrongful conduct is likely to create a false impression and deceive

  customers, the public, and the trade into believing there is a connection or association between

  Plaintiffs’ respective, genuine goods and Defendants’ Counterfeit Goods, which there is not.

         45.     Defendants’ payment and financial accounts, including but not limited to those

  specifically set forth on Schedule “A,” are being used by Defendants to accept, receive, and deposit

  profits from Defendants’ trademark counterfeiting and infringing and unfairly competitive




                                                   14
Case 0:20-cv-62334-RKA Document 1 Entered on FLSD Docket 11/17/2020 Page 15 of 24




  activities connected to their Subject Domain Names and Seller IDs and any other alias domain

  names, websites, e-commerce stores or seller identification names being used and/or controlled by

  them.

          46.    Further, Defendants are likely to transfer or secret their assets to avoid payment of

  any monetary judgment awarded to Plaintiffs.

          47.    Plaintiffs have no adequate remedy at law.

          48.    Plaintiffs are suffering irreparable injury and have suffered substantial damages as

  a result of Defendants’ unauthorized and wrongful use of Plaintiffs Marks. If Defendants’

  counterfeiting and infringing, and unfairly competitive activities are not preliminarily and

  permanently enjoined by this Court, Plaintiffs and the consuming public will continue to be

  harmed.

          49.    The harm and damages sustained by Plaintiffs have been directly and proximately

  caused by Defendants’ wrongful reproduction, use, advertisement, promotion, offers to sell, and

  sale of their Counterfeit Goods.

            COUNT I - TRADEMARK COUNTERFEITING AND INFRINGEMENT
              PURSUANT TO § 32 OF THE LANHAM ACT (15 U.S.C. § 1114)

          50.    Plaintiffs hereby adopt and re-allege the allegations set forth in Paragraphs 1

  through 49 above.

          51.    This is an action for trademark counterfeiting and infringement against Defendants

  based on their use of counterfeit and confusingly similar imitations of Plaintiffs’ Marks in

  commerce in connection with the promotion, advertisement, distribution, offering for sale and sale

  of the Counterfeit Goods.

          52.    Defendants are promoting and otherwise advertising, selling, offering for sale, and

  distributing goods bearing and/or using counterfeits and/or infringements of one or more of



                                                  15
Case 0:20-cv-62334-RKA Document 1 Entered on FLSD Docket 11/17/2020 Page 16 of 24




  Plaintiffs’ Marks.     Defendants are continuously infringing and inducing others to infringe

  Plaintiffs’ Marks by using one or more of them to advertise, promote, sell, and offer to sell

  counterfeit and infringing goods.

         53.     Defendants’ concurrent counterfeiting and infringing activities are likely to cause

  and actually are causing confusion, mistake, and deception among members of the trade and the

  general consuming public as to the origin and quality of Defendants’ Counterfeit Goods.

         54.     Defendants’ unlawful actions have caused and are continuing to cause

  unquantifiable damages to Plaintiffs and are unjustly enriching Defendants with profits at

  Plaintiffs’ expense.

         55.     Defendants’ above-described illegal actions constitute counterfeiting and

  infringement of Plaintiffs’ Marks in violation of Plaintiffs’ respective rights under § 32 of the

  Lanham Act, 15 U.S.C. § 1114.

         56.     Plaintiffs have suffered and will continue to suffer irreparable injury and damages

  due to Defendants’ above described activities if Defendants are not preliminarily and permanently

  enjoined. Additionally, Defendants will continue to wrongfully profit from their illegal activities.

                   COUNT II - FALSE DESIGNATION OF ORIGIN
            PURSUANT TO § 43(a) OF THE LANHAM ACT (15 U.S.C. § 1125(a))

         57.     Plaintiffs hereby adopt and re-allege the allegations set forth in Paragraphs 1

  through 49 above.

         58.     Defendants’ Counterfeit Goods bearing, using, offered for sale and sold using

  copies of one or more of Plaintiffs’ Marks have been widely advertised and offered for sale

  throughout the United States via at least one fully interactive commercial Internet website or

  Internet marketplace website.

         59.     Defendants’ Counterfeit Goods bearing, offered for sale, and sold using copies of



                                                  16
Case 0:20-cv-62334-RKA Document 1 Entered on FLSD Docket 11/17/2020 Page 17 of 24




  at least one of Plaintiffs’ Marks are virtually identical in appearance to Plaintiffs’ respective

  genuine goods. Accordingly, Defendants’ activities are likely to cause confusion in the trade and

  among the general public as to at least the origin or sponsorship of their Counterfeit Goods.

         60.     Defendants have used in connection with their advertisement, offer for sale, and

  sale of their Counterfeit Goods, false designations of origin and false descriptions and

  representations, including words or other symbols and trade dress, which tend to falsely describe

  or represent such goods and have caused such goods to enter into commerce with full knowledge

  of the falsity of such designations of origin and such descriptions and representations, all to

  Plaintiffs’ detriment.

         61.     Defendants have authorized infringing uses of one or more of Plaintiffs’ Marks in

  Defendants’ advertisement and promotion of their counterfeit and infringing branded goods.

  Defendants have misrepresented to members of the consuming public that the Counterfeit Goods

  being advertised and sold by them are genuine, non-infringing goods.

         62.     Additionally, Defendants are using counterfeits and infringements of one or more

  of Plaintiffs’ Marks in order to unfairly compete with Plaintiffs and others for space within organic

  search engine and social media results, thereby depriving Plaintiffs of a valuable marketing and

  educational tool which would otherwise be available to Plaintiffs and reducing the visibility of

  Plaintiffs’ respective, genuine goods on the World Wide Web and across social media platforms.

         63.     Defendants’ above-described actions are in violation of Section 43(a) of the

  Lanham Act, 15 U.S.C. §1125(a).

         64.     Plaintiffs have no adequate remedy at law and have sustained indivisible injury and

  damage caused by Defendants’ concurrent conduct. Absent an entry of an injunction by this Court,

  Defendants will continue to wrongfully reap profits and Plaintiffs will continue to suffer




                                                   17
Case 0:20-cv-62334-RKA Document 1 Entered on FLSD Docket 11/17/2020 Page 18 of 24




  irreparable injury to their goodwill and business reputation, as well as monetary damages.

                        COUNT III - COMMON LAW UNFAIR COMPETITION.

          65.     Plaintiffs hereby adopt and re-allege the allegations set forth in Paragraphs 1

  through 49 above.

          66.     This is an action against Defendants based on their promotion, advertisement,

  distribution, sale and/or offering for sale of goods using or bearing marks that are virtually identical

  to Plaintiffs’ Marks in violation of Florida’s common law of unfair competition.

          67.     Specifically, Defendants are promoting and otherwise advertising, selling, offering

  for sale and distributing goods using or bearing counterfeits and infringements of one or more of

  Plaintiffs’ Marks. Defendants are also using counterfeits and infringements of one or more of

  Plaintiffs’ Marks to unfairly compete with Plaintiffs and others for (i) space in search engine and

  social media results across an array of search terms and (ii) visibility on the World Wide Web.

          68.     Defendants’ infringing activities are likely to cause and actually are causing

  confusion, mistake and deception among members of the trade and the general consuming public

  as to the origin and quality of Defendants’ websites and e-commerce stores as a whole and all

  products sold therein by their use of Plaintiffs’ Marks.

          69.     Plaintiffs have no adequate remedy at law and are suffering irreparable injury and

  damages as a result of Defendants’ actions.

                    COUNT IV - COMMON LAW TRADEMARK INFRINGEMENT

          70.     Plaintiffs hereby adopt and re-allege the allegations set forth in Paragraphs 1

  through 49 above.

          71.     This is an action for common law trademark infringement against Defendants based

  on their promotion, advertisement, offering for sale, and sale of their Counterfeit Goods bearing




                                                    18
Case 0:20-cv-62334-RKA Document 1 Entered on FLSD Docket 11/17/2020 Page 19 of 24




  at least one or more of Plaintiffs’ Marks. Plaintiffs are the respective owners of all common law

  rights in and to Plaintiffs’ Marks.

         72.     Specifically, Defendants are manufacturing, promoting, and otherwise advertising,

  distributing, offering for sale, and selling goods using and bearing infringements of at least one or

  more of Plaintiffs’ Marks.

         73.     Defendants’ infringing activities are likely to cause and actually are causing

  confusion, mistake and deception among members of the trade and the general consuming public

  as to the origin and quality of Defendants’ Counterfeit Goods bearing Plaintiffs’ Marks.

         74.     Plaintiffs have no adequate remedy at law and are suffering damages and

  irreparable injury as a result of Defendants’ actions.

                                        PRAYER FOR RELIEF

         75.     WHEREFORE, Plaintiffs demand judgment on all Counts of this Complaint and

  an award of equitable relief and monetary relief against Defendants as follows:

                 a.      Entry of temporary, preliminary, and permanent injunctions pursuant to 15

  U.S.C. § 1116 and Federal Rule of Civil Procedure 65 enjoining Defendants, their agents,

  representatives, servants, employees, and all those acting in concert or participation therewith,

  from manufacturing or causing to be manufactured, importing, advertising or promoting,

  distributing, selling or offering to sell their Counterfeit Goods; from infringing, counterfeiting, or

  diluting Plaintiffs’ Marks; from using Plaintiffs’ Marks, or any mark or trade dress similar thereto,

  in connection with the sale of any unauthorized goods; from using any logo, trade name or

  trademark or trade dress that may be calculated to falsely advertise the services or goods of

  Defendants as being sponsored by, authorized by, endorsed by, or in any way associated with

  Plaintiffs; from falsely representing themselves as being connected with Plaintiffs, through




                                                   19
Case 0:20-cv-62334-RKA Document 1 Entered on FLSD Docket 11/17/2020 Page 20 of 24




  sponsorship or association, or engaging in any act that is likely to falsely cause members of the

  trade and/or of the purchasing public to believe any goods or services of Defendants, are in any

  way endorsed by, approved by, and/or associated with Plaintiffs; from using any reproduction,

  counterfeit, infringement, copy, or colorable imitation of Plaintiffs Marks in connection with the

  publicity, promotion, sale, or advertising of any goods sold by Defendants; from affixing,

  applying, annexing or using in connection with the sale of any goods, a false description or

  representation, including words or other symbols tending to falsely describe or represent

  Defendants’ goods as being those of Plaintiffs, or in any way endorsed by Plaintiffs and from

  offering such goods in commerce; from engaging in search engine optimization strategies using

  colorable imitations of Plaintiffs respective name or trademarks and from otherwise unfairly

  competing with Plaintiffs.

                 b.      Entry of a temporary restraining order, as well as preliminary and

  permanent injunctions, pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and the Court’s

  inherent authority enjoining Defendants and all third parties with actual notice of an injunction

  issued by the Court from participating in, including providing financial services, technical services

  or other support to, Defendants in connection with the sale and distribution of non-genuine goods

  bearing and/or using counterfeits of Plaintiffs’ Marks.

                 c.      Entry of an Order pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and

  the Court’s inherent authority that upon Plaintiffs’ request, the top level domain (TLD) Registry

  for the Subject Domain Names, and any other domains used and/or controlled by Defendants, or

  their administrators, including backend registry operators or administrators, place the Subject

  Domain Names on Registry Hold status for the remainder of the registration period for any such

  domain names, thus removing them from the TLD zone files which link the Subject Domain




                                                   20
Case 0:20-cv-62334-RKA Document 1 Entered on FLSD Docket 11/17/2020 Page 21 of 24




  Names, and any other domain names being used and/or controlled by Defendants to engage in the

  business of marketing, offering to sell, and/or selling goods bearing counterfeits and infringements

  of Plaintiffs’ Marks, to the IP addresses where the associated websites are hosted.

                 d.      Entry of an Order pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and

  the Court’s inherent authority canceling for the life of the current registration or, at Plaintiffs’

  election, transferring the Subject Domain Names and any other domain names used by Defendants

  to engage in their counterfeiting of Plaintiffs’ Marks at issue to Plaintiffs’ control so they may no

  longer be used for illegal purposes.

                 e.      Entry of an Order pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and

  this Court’s inherent authority that upon Plaintiffs’ request, the applicable governing Internet

  marketplace website operators and/or administrators for the Seller IDs who are provided with

  notice of an injunction by the Court disable and/or cease facilitating access to the Seller IDs and

  any other alias e-commerce stores and seller identification names being used and/or controlled by

  Defendants to engage in the business of marketing, offering to sell, and/or selling goods bearing

  counterfeits and infringements of Plaintiffs’ Marks.

                 f.      Entry of an order, pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and

  the Court’s inherent authority that, upon Plaintiffs’ request, any Internet marketplace website

  operators, administrators, registrar and/or top-level domain (TLD) Registry for the Subject

  Domain Names and Seller IDs who are provided with notice of an injunction issued by the Court

  identify any e-mail address known to be associated with Defendants’ respective Subject Domain

  Name or Seller ID.

                 g.      Entry of an Order pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and

  this Court’s inherent authority that upon Plaintiffs’ request, any Internet marketplace website




                                                   21
Case 0:20-cv-62334-RKA Document 1 Entered on FLSD Docket 11/17/2020 Page 22 of 24




  operators and/or administrators who are provided with notice of an injunction issued by the Court

  permanently remove from the multiple platforms, which include, inter alia, a Direct platform,

  Group platform, Seller Product Management platform, Vendor Product Management platform, and

  Brand Registry platform, any and all listings and associated images of goods bearing counterfeits

  and/or infringements of Plaintiffs’ Marks via the e-commerce stores operating under the Seller

  IDs, and upon Plaintiffs’ request, any other listings and images of goods bearing and/or using

  counterfeits and/or infringements of Plaintiffs’ Marks associated with and/or linked to the same

  sellers or linked to any other alias seller identification names being used and/or controlled by

  Defendants to promote, offer for sale and/or sell goods bearing counterfeits and/or infringements

  of Plaintiffs’ Marks.

                 h.       Entry of an Order pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and

  this Court’s inherent authority that upon Plaintiffs’ request, Defendants and any Internet

  marketplace website operators and/or administrators who are provided with notice of an injunction

  issued by the Court immediately cease fulfillment of and sequester all goods of each Defendant

  bearing one or more of Plaintiffs’ Marks in its inventory, possession, custody, or control, and

  surrender those goods to Plaintiffs.

                 i.       Entry of an Order requiring Defendants to account to and pay Plaintiffs for

  all profits and damages resulting from Defendants’ trademark counterfeiting and infringing and

  unfairly competitive activities and that the award to Plaintiffs be trebled, as provided for under 15

  U.S.C. §1117, or, at Plaintiffs’ election with respect to Count I, that Plaintiffs be awarded statutory

  damages from each Defendant in the amount of two million dollars ($2,000,000.00) per each

  counterfeit trademark used and product sold, as provided by 15 U.S.C. §1117(c)(2) of the Lanham

  Act.




                                                    22
Case 0:20-cv-62334-RKA Document 1 Entered on FLSD Docket 11/17/2020 Page 23 of 24




                 j.      Entry of an award pursuant to 15 U.S.C. § 1117 (a) and (b) of Plaintiffs’

  costs and reasonable attorneys’ fees and investigative fees associated with bringing this action.

                 k.      Entry of an Order that, upon Plaintiffs’ request, Defendants and any

  financial institutions, payment processors, banks, escrow services, money transmitters, or

  marketplace platforms, and their related companies and affiliates, identify and restrain all funds,

  up to and including the total amount of judgment, in all financial accounts and/or sub-accounts

  used in connection with the Subject Domain Names and Seller IDs or other domain names,

  websites, alias seller identification names and/or e-commerce store names used by Defendants

  presently or in the future, as well as any other related accounts of the same customer(s) and any

  other accounts which transfer funds into the same financial institution account(s), and remain

  restrained until such funds are surrendered to Plaintiffs in partial satisfaction of the monetary

  judgment entered herein.

                 l.      Entry of an award of pre-judgment interest on the judgment amount.

                 m.      Entry of an Order for any further relief as the Court may deem just and

  proper.

  DATED: November 17, 2020.             Respectfully submitted,

                                        STEPHEN M. GAFFIGAN, P.A.

                                        By: s/Stephen M. Gaffigan
                                        Stephen M. Gaffigan (Fla. Bar No. 025844)
                                        Virgilio Gigante (Fla. Bar No. 082635)
                                        T. Raquel Wiborg-Rodriguez (Fla. Bar. No. 103372)
                                        401 East Las Olas Blvd., Suite 130-453
                                        Ft. Lauderdale, Florida 33301
                                        Telephone: (954) 767-4819
                                        E-mail: Stephen@smgpa.net
                                        E-mail: Leo@smgpa.net
                                        E-mail: Raquel@smgpa.net
                                        Attorneys for Plaintiffs
Case 0:20-cv-62334-RKA Document 1 Entered on FLSD Docket 11/17/2020 Page 24 of 24




                                       SCHEDULE “A”




    [This page is the subject of Plaintiffs’ Motion to File Under Seal. As such, this page has
                        been redacted in accordance with L.R. 5.4(b)(1)]




                                               24
